DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“first light source module” and “second light source module” in claims 1-4, 6, and 9-12, as described in paragraphs [0013], [0036]-[0037] of US-Pub.20200323433
“third light source module” in claims 3-4, 6, and 12, as described in paragraphs [0013], [0036]-[0037] of US-Pub.20200323433
“image identification and calculation unit” in claim 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 10, the limitation “image identification and calculation unit” is described in paragraph [0047] of US-Pub.20200323433, but insufficient structure has been provided to identify if the images are abnormal or not. 
Regarding Claim 13, the limitation “an image identification algorithm” is not sufficiently described in the specification. The specification merely discloses “image recognition algorithm can be used for automatic identification and automatically turning on light”, and does not specify what this algorithm is, as it can be an image recognition algorithm, for example, a machine learning algorithm such as Convolutional Neural Networks (CNN) and/or, Deep Image Recognition etc.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “image identification and calculation unit” in Claim 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The limitation “image identification and calculation unit” do not have known structural equivalents. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 13, the limitation “an image identification algorithm” is unclear what this algorithm is represents (See also above 112(a) rejection). For the examination purposes, this will be treated as any algorithm that detects abnormality from detected/captured images. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchiyama et al. (US 20110273548).
Regarding Claim 1, Uchiyama et al. disclose a capsule endoscope (Figs.3-4, capsule endoscope 2), which is introduced into a subject and captures images of digestive tract of the subject ([0055] capsule endoscope 2 captures in-vivo images of the subject 1), comprising: 
an enclosure (Fig.4, casing main body 10a), a photographing device ([0062] an imaging device 20/CCD or CMOS) and a light source device (light emitting device 29) housed in the enclosure (Fig.4, enclosed in the casing),
wherein the light source device (light emitting device 29) illuminates inner surface of the digestive tract with illumination light (Figs.3-4, illuminates), 
and the photographing device ([0062] an imaging device 20/CCD or CMOS) takes images of the digestive tract based on the illumination light ([0009] with white light illumination unit and the special light illumination unit, an imaging unit that captures an image of the living tissue); 
the enclosure (Fig.4, casing main body 10a) comprises a main enclosure (Fig.4, casing main body 10a) and an optical dome (Fig.4, optical dome 10b) enclosed at one end of the main enclosure (Fig.4, casing main body 10a), 
wherein the optical dome (Fig.4, optical dome 10b) is disposed at the front end of the photographing device (Fig.4, [0062] an imaging device 20/CCD or CMOS) and the light source device (Fig.4, light emitting device 29); 
and wherein the light source device (Fig.4, light emitting device 29) comprises a first light source module (Figs.3-4, normal light emitting devices LA) and a second light source module (Figs.3-4, special light emitting devices LB), 
wherein the lights emitted from the first light source module module (Figs.3-4, [0064]-[0065] normal light emitting device LA has the radiance distribution) and the second light source module are different in wavelength range (Figs.3-4, [0064]-[0065] special light emitting device LB is a white light source in which a yellow phosphor is provided on a blue LED having a peak wavelength), 
and the first light source module (Figs.3-4, normal light emitting devices LA) and the second light source module (Figs.3-4, special light emitting devices LB) are arranged with a space around the photographing device (Fig.3, shows lights are arranged around).
	Regarding Claim 2, Uchiyama et al. disclose wherein the first light source module comprises at least two standard polychromatic light emitting elements (Figs.3-4, normal light emitting devices LA) and the second light source module comprises at least two narrow-band light emitting elements (Figs.3-4, special light emitting devices LB), 
wherein the standard polychromatic light emitting elements (Figs.3-4, normal light emitting devices LA) and the narrow-band light emitting elements (Figs.3-4, special light emitting devices LB) are evenly arranged around the photographing device (Figs.3-4, shows lights are evenly around).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 20110273548) in view of Wang (US 20160249793).
Regarding Claim 3, the device of Uchiyama et al. teaches the claimed invention as discussed above concerning claim 1, but does not teach wherein the light source device further comprises a third light source module, wherein the first light source module, the second light source module and the third light source module are arranged with equal spacing around the photographing device, and the wavelength range of light emitted from the third light source module is different from that of the first light source module and the second light source module.
Wang teaches wherein the light source device further comprises a third light source module (Fig.1B, light sources 140, 150 and 120), 
and the wavelength range of light emitted from the third light source module is different from that of the first light source module and the second light source module ([0030] two types of light sources 140 and 150 having high concentrations at two separate wavelengths, and normal light sources 120).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Uchiyama et al. to have  wherein the light source device further comprises a third light source module, wherein the first light source module, the second light source module and the third light source module are arranged with equal spacing around the photographing device, and the wavelength range of light emitted from the third light source module is different from that of the first light source module and the second light source module as taught by Wang in order to provide multiple sets of light sources to be selectively used based on the capsule location in the GI tract ([0030] of Wang). The modified device of Uchiyama et al. in view of Wang will hereinafter be referred to as the modified device of Uchiyama et al. and Wang.
	Regarding Claim 4, the modified device of Uchiyama et al. and Wang teaches the claimed invention as discussed above concerning claim 3, and Wang teaches wherein the first light source module comprises 3-6 standard polychromatic light emitting elements (Fig.1B, [0030] normal light sources 120; shows three normal light sources 120), 
the second light source module comprises 3-6 narrow-band light emitting elements (Fig.1B, [0030] light sources 150; shows three light sources 150), 
and the third light source module comprises 3-6 monochromatic light emitting elements (Fig.1B, [0030] light sources 140; shows three light sources), 
wherein the standard polychromatic light emitting elements, the narrow-band light emitting elements and the monochromatic light emitting elements come with the same quantity and are evenly and alternately arranged around the photographing device (Fig.1B, [0030], the light sources arc placed around optics 110 of the capsule camera; shows same quantity)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Uchiyama et al. to have  wherein the first light source module comprises 3-6 standard polychromatic light emitting elements, the second light source module comprises 3-6 narrow-band light emitting elements, and the third light source module comprises 3-6 monochromatic light emitting elements, wherein the standard polychromatic light emitting elements, the narrow-band light emitting elements and the monochromatic light emitting elements come with the same quantity and are evenly and alternately arranged around the photographing device as taught by Wang in order to provide multiple sets of light sources to be selectively used based on the capsule location in the GI tract ([0030] of Wang). 
	Regarding Claim 6, the modified device of Uchiyama et al. and Wang teaches the claimed invention as discussed above concerning claim 3, and Uchiyama et al. teach the claimed invention as described in above claim 3, and Uchiyama et al. teach wherein an annular circuit board (Figs.3-4, light source substrate 29a) is disposed in the enclosure (Fig.4, casing main body 10a), and light source modules arranged on the annular circuit board (Figs.3-4, light source substrate 29a).   
Wang teaches the first light source module, the second light source module and the third light source module (Fig. 1B, light sources 120, 140 and 150) are arranged with equal spacing (Fig.1B, shows equally spaced).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Uchiyama et al. to have the first light source module, the second light source module and the third light source module as taught by Wang in order to provide the capsule endoscope with multi-spectral light sources ([0006]-[0007] of Wang).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 20110273548) in view of Wang (US 20160249793) and further in view of Kojima et al. (US 20180292310).
Regarding Claim 5, the modified device of Uchiyama et al. and Wang teaches the claimed invention as discussed above concerning claim 4, but does not teach wherein the monochromatic light emitting elements are all configured as infrared light emitting elements, and the wavelength of infrared light emitted by the infrared light emitting elements is in a range of 780 nm to 2526 nm.
Kojima et al. teach wherein the monochromatic light emitting elements ([0062] monochromatic light, light within a specific wavelength range) are all configured as infrared light emitting elements (near -infrared light), and the wavelength of infrared light emitted by the infrared light emitting elements is in a range of 780 nm to 2526 nm ([0062] near -infrared range, which may be defined as a 700 nm through 2500 nm range). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Uchiyama et al. and Wang to have wherein the monochromatic light emitting elements are all configured as infrared light emitting elements, and the wavelength of infrared light emitted by the infrared light emitting elements is in a range of 780 nm to 2526 nm as taught by Kojima et al. in order to provide color image creation for optimal image capturing conditions ([0152] of Kojima et al.).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 20110273548) in view of Wang (US 20160249793) and further in view of Fujimori et al. (US 20060258901).
Regarding Claim 7, the modified device of Uchiyama et al. and Wang teaches the claimed invention as discussed above concerning claim 6, but does not teach wherein the annular circuit board comprises a through hole, and the annular circuit board is fixed on the photographing device, at least part of the photographing device passes through the through hole.
Fujimori et al. teach wherein the annular circuit board ([0030] disk-shaped illumination board 20) comprises a through hole ([0030] through hole 20a at its central portion), and the annular circuit board ([0030] disk-shaped illumination board 20) is fixed on the photographing device (imaging device 31), at least part of the photographing device passes through the through hole (Fig.1, [0033] lens frame 33a is inserted into the through hole 20a of the illumination board 20).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Uchiyama et al. and Wang to have wherein the annular circuit board comprises a through hole, and the annular circuit board is fixed on the photographing device, at least part of the photographing device passes through the through hole as taught by Fujimori et al. in order to provide stable operation of the illumination unit ([0030] of Fujimori et al.). The modified device of Uchiyama et al. in view of Wang and in further view of Fujimori et al. will hereinafter be referred to as the modified device of Uchiyama et al., Wang and Fujimori et al.
	Regarding Claim 8, he modified device of Uchiyama et al., Wang and Fujimori et al. teaches the claimed invention as discussed above concerning claim 7, and Fujimori et al. teach wherein the photographing device (imaging unit 3) comprises an optical lens (lenses 32a and 32b) and an image sensor (a solid-state imaging device 31 such as CCD), 
wherein the optical lens (lenses 32a and 32b) is disposed through the through hole ([0030] through hole 20a), and the image sensor is fixed to a side of the optical lens (lenses 32a and 32b) away from the optical dome (Figs.1 and 10, a sealed container 7 and front cover 71). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Uchiyama et al. and Wang to have wherein the photographing device comprises an optical lens and an image sensor, wherein the optical lens is disposed through the through hole, and the image sensor is fixed to a side of the optical lens away from the optical dome as taught by Fujimori et al. in order to provide a sealed container accommodating electrical components for executing a predetermined function ([0007]-[0008] of Fujimor et al.).
Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 20110273548) in view of Nadimi et al. (US 20200329955).
Regarding Claim 9, the device of Uchiyama et al. teaches the claimed invention as discussed above concerning claim 1, but does not teach an image processing and control device that connects to the photographing device and the light source device, wherein the image processing and control device controls the first light source module and/or the second light source module to be turned on and off based on the images taken by the photographing device.
Nadimi et al. teach an image processing and control device (a processor 114 being an FPGA) that connects to the photographing device (image sensor 112) and the light source device (101, 102), 
wherein the image processing and control device controls (a processor 114 being an FPGA) the first light source module and/or the second light source module to be turned on and off based on the images taken by the photographing device (Fig.2, [0038]-[0039] image analysis of one or more images; switching from first mode to the second mode based on detected in the one or more images).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Uchiyama et al. to have an image processing and control device that connects to the photographing device and the light source device, wherein the image processing and control device controls the first light source module and/or the second light source module to be turned on and off based on the images taken by the photographing device as taught by Nadimi et al. in order to provide usage of the second image system and battery life ([0038]-[0039] of Nadimi et al.). The modified device of Uchiyama et al. in view of Nadimi et al. will hereinafter be referred to as the modified device of Uchiyama et al. and Nadimi et al.
	Regarding Claim 10, the modified device of Uchiyama et al. and Nadimi et al. teaches the claimed invention as discussed above concerning claim 9, and Nadimi teach wherein the image processing and control device (a processor 114) comprises an image identification and calculation unit (processor employing a machine learning algorithm) that processes the images taken by the photographing device and determines if the images are abnormal ([0049] detecting if there is a polyp), 
and when an image is determined as abnormal ([0049] detecting if there is a polyp in the one or more images from the first imaging system), the image processing and control device controls the first light source module (101) to be turned off and the second light source module (102) to be turned on ([0054]-[0058[ detection of a polyp in the image with the polyp, switching from the first mode to the second mode due to the detection of the polyp in the image with the polyp, and  obtaining (in the second mode) with the second imaging system an image).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Uchiyama et al. to have wherein the image processing and control device comprises an image identification and calculation unit that processes the images taken by the photographing device and determines if the images are abnormal, and when an image is determined as abnormal, the image processing and control device controls the first light source module to be turned off and the second light source module to be turned on as taught by Nadimi et al. in order to provide usage of the second image system and battery life ([0038]-[0039] of Nadimi et al.).
	Regarding Claim 11, the device of Uchiyama et al. teaches the claimed invention as discussed above concerning claim 1, but does not teach steps of: turn on the first light source module; capture an image of the digestive tract of the subject; process the captured image and determine if the image is abnormal; when the image is abnormal, turn off the first light source module and turn on the second light source module, and capture an image of the digestive tract of the subject again.
Nadimi teach steps of: turn on the first light source module ([0054]-[0062] obtaining (in the first mode) with the first imaging system); 
capture an image of the digestive tract of the subject ([0054]-[0062] obtaining (in the first mode) with the first imaging system an image with a polyp); 
process the captured image and determine if the image is abnormal ([0054]-[0062] detection of a polyp in the image with the polyp); 
when the image is abnormal (if polyp), turn off the first light source module and turn on the second light source module, and capture an image of the digestive tract of the subject again ([0054]-[0062] switching to second mode with the second imaging system an image, such as obtaining with the second imaging system an image of the polyp; switching back from the second mode to the first mode, if a polyp is not detected in the one or more images from the first imaging system). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Uchiyama et al. to have steps of: turn on the first light source module; capture an image of the digestive tract of the subject; process the captured image and determine if the image is abnormal; when the image is abnormal, turn off the first light source module and turn on the second light source module, and capture an image of the digestive tract of the subject again as taught by Nadimi et al. in order to provide ensuring of optimal usage of the second image system and battery life ([0039] of Nadimi et al.). The modified device of Uchiyama et al. in view of Nadimi et al. will hereinafter be referred to as the modified device of Uchiyama et al. and Nadimi et al.
	Regarding Claim 13, the modified device of Uchiyama et al. and Nadimi et al. teaches the claimed invention as discussed above concerning claim 11, and Nadimi et al. teach wherein an image identification algorithm ([0049] machine learning and pattern recognition algorithms running on the processor) is used to process the captured images and determine if the images are abnormal ([0049] machine learning and pattern recognition algorithms running on the processor for detecting if there is a polyp in the one or more images).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Uchiyama et al. to have wherein an image identification algorithm is used to process the captured images and determine if the images are abnormal as taught by Nadimi et al. in order to provide algorithms which may be superior for detection of polyps in images ([0049] of Nadimi et al.).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 20110273548) in view of Nadimi et al. (US 20200329955) and in further view of Wang (US 20160249793).
Regarding Claim 12, the modified device of Uchiyama et al. and Nadimi et al. teaches the claimed invention as discussed above concerning claim 11, and Nadimi et al. teach steps of: turn off the second light source module and turn on the third light source module ([0045]-[0047] the endoscopic capsule may furthermore comprise a third imaging system; one or more illumination systems may be that it enables setting the spectral range of first and/or second (and/or third) imaging system), 
and capture an image of the digestive tract of the subject ([0054]-[0062] switching to second mode with the second imaging system an image, such as obtaining with the second imaging system an image of the polyp; switching back from the second mode to the first mode, if a polyp is not detected in the one or more images from the first imaging system; note it is );
transmit the captured image wirelessly to outside of the subject ([0021], [0033] wireless endoscope; data stream to external data source).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Uchiyama et al. to have steps of turn off the second light source module and turn on the third light source module, and capture an image of the digestive tract of the subject; transmit the captured image wirelessly to outside of the subject as taught by Nadimi et al. in order to provide increasing the early detection of disease and extend battery life ([0023] of Nadimi et al.).
However, the modified device of Uchiyama et al. and Nadimi et al. does not teach wherein the light source device further comprises a third light source module, the first light source module, the second light source module and the third light source module are arranged with equal spacing around the photographing device, and the wavelength range of light emitted from the third light source module is different from that of the first light source module and the second light source module.
Wang teaches wherein the light source device further comprises a third light source module (Fig.1B, having three light sources 120, 140 and 150), 
the first light source module, the second light source module and the third light source module (Fig.1B, having three light sources 120, 140 and 150) are arranged with equal spacing around the photographing device (Fig.1B, [0030], the light sources arc placed around optics 110 of the capsule camera), 
and the wavelength range of light emitted from the third light source module is different from that of the first light source module and the second light source module ([0030] lighting configuration includes two types of light sources 140 and 150 having high concentrations at two separate wavelengths; and normal light sources 120).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Uchiyama et al. and Nadimi et al. to have wherein the light source device further comprises a third light source module, the first light source module, the second light source module and the third light source module are arranged with equal spacing around the photographing device, and the wavelength range of light emitted from the third light source module is different from that of the first light source module and the second light source module as taught by Wang in order to provide multiple sets of light sources to be selectively used based on the capsule location in the GI tract ([0030] of Wang).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080242931		Nishino; Naoyuki
US 20210127946		Kuboi; Toru et al.
US 20080234548		Amit; Pascal
US 20160353972		Yano; Takashi et al.
Nishino (US 20080242931) discloses a capsule endoscope. The capsule endoscope 100 comprises a front cover 30, the light source section 101 including four short-range light sources 102, two long-range light sources 103, and two non-white light sources 104, namely in total eight light sources.  The short-range light source 102 is a white light source. The long-range light source 103 is a white light source having a directional pattern in which a sufficient degree of illumination intensity can be achieved at an illumination range narrower than that of the short-range light source 102. The long-range light source 103 has an illumination distance longer than that of the short-range light source 102. The non-white light source 104 is a light source emitting light whose wavelength band is different from that of the white light source, such as red, blue, and green light, for the purpose of obtaining a spectrum image.  (See figure 13 and [0111]-[0112]).
Kuboi et al. (US 20210127946) disclose an endoscope system. The illumination control unit 32 turns on and off the respective light sources in order set in advance. The illumination control unit 32 turns on the first light source 331, the second light source 332, the third light source 333, the fourth light source 334, and the fifth light source 335 sequentially in this order, and turns off the fifth light source 335, the fourth light source 334, the third light source 333, the second light source 332, and the first light source 331 sequentially in this order. The illumination control unit 32 turns off the light sources in inverse order to the light-on order.  (See figures and [0058]-[0060]).
Amit (US 20080234548) discloses a capsule endoscope comprising illumination sources that may be different, that is, may have different spectra of illumination. Each of the illumination sources 22 may be, for example, an individual source, such as a lamp or a LED, or may be sets of illumination sources, arranged in a certain configuration such as a ring of LEDs that may be arranged, for example, around optical system 24.  (See figures and [0040]).
Yano et al. (US 20160353972) disclose an endoscope system. In the special observation mode in which alternate switching between the first and second illumination light is performed, a turn-off period is provided upon switching between the first and second illumination light in order to prevent the first illumination and the second illumination light from mixing during the exposure period for each pixel row, and reading of first and second image capture signals is performed during the turn-off periods.  The system is applicable to a capsule endoscope that captures images while passing through an alimentary canal and transfers the captured images to a recording apparatus (See figures and [0093], [0107]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795